Case 13-50530-CSS   Doc 772-19   Filed 08/21/20   Page 1 of 3




Exhibit 128
                Case 13-50530-CSS       Doc 772-19     Filed 08/21/20    Page 2 of 3




From: Derex Walker [Derex.Walker@yucaipaco.com]
Sent: Friday, August 21, 2009 7:44 PM
To: Blount, John AHI
Cc: Gendregske, Mark AHi
Subject: Re: Employee Call


Shared with Ron your thoughts. He doesn't plan on talking to the customers given that you
guys have this under control. Mark., you should reach out to Mancy Davies as Ron doesn't plan
on reaching out to her.

Dohrij let's discuss the script -for the etnployee call oven the weekend. There are couple
messages we would like for you guys to convey from us. Thanks.

      Original Message
From: Blountj John AMI <3ohn.Blount@AlliedHoldings.com>
To: Derex talker
Cc: GendregskGj Mark AMI <Mark.Gendregske@AlliedHoldings.com>
Sent: Fn Aug 21 15:08;@1 2009
Subject: RE: Employee Call

£ guess it depends on what the message is. I think the message is "Allied will continue to
be here to serve you, and has solid backing behind it." If that's the message., Ron has
already spoken the best way possible: with his wallet.




From: Derex Walker [mailto:Derex.Walker@yucaipaco.com]
Sent: Fri 8/21/2009 6:06 PM
To: Blount^ 3ohn AHI
Cc: Gendregske, Mark AMI
Subject: Re: Employee Call




Thanks! Is there a helpful, way to use Ron to reinforce the message? Thoughts?

      Original Message
From: Blountj John AHI <3ohn.Blount@AlliedHoldings.com>
To: Derex Walker
Cc: Gendregske, Mark AMI <Mark.Gendregske@iAlliedHoldings.com>
Sent: Fri Aug 21 14:59:49 2009
Subject: Employee Call

DereXj


Mark tells me you would like to see the script for our short employee call Monday regarding
the ComVest transaction. I'm working on itj but don't have a draft in any kind of condition
to share (it is scribbled notes on a legal pad at this point). I've got an event at my kids'
school tonight and was hoping to send you the dra-Ft tomorrow. Does that work?

Mark also mentioned that Ron Burkle is planning to call the customers. Ron is obviously a
far better- business man than I will even be., but at the risk of sounding impudent I would
like to raise a few concerns I have with that approach.
                                                                                      DEPOSITION EXHIBIT


                                                                                             Y/z m
                                                                                        Rich Semosen,CCR,CRCR, CRR, RMRJ


CONFIDENTIAL AHS00093834
                Case 13-50530-CSS       Doc 772-19    Filed 08/21/20   Page 3 of 3

First, I think it sends the wrong message, l^ie have been telling the customers -For months not
to worry and that Allied is fine. Bringing out Ron himself to announce the deal makes it
look like the deal may have been far more important or less certain than we had conveyed.

Second,, I don't think Ron's calls are necessary. Mark has already called and received (I
believe) exactly the reaction we were hoping to receive.

Third, Ron is an extremely powerful tool and the ultimate decision-maker at Allied. As suchj
we should be extremely stingy In sharing him with the customers--we should save him for the
critical items like last week's Toyota meeting.

Finally, if I were a customer^ I would definitely take the opportunity to try to pin Ron down
on his consolidation plans. There is rampantj open talk in the industry (not from us, of
course) that Allied plans to roll up its competitors. If I were GMj Ford, etc.j and Ron
called me today^ I would ask questions like "Why did you put another $40 million into Allied?
You must have a plan to get back that money and more, and given your reputation for being
union-friendly, it would seem your plan is to get that money from me, your customer." I'm
sure Ron has a good answer to thls^ but why put him in that position?



John




CONFIDENTIAL AHS00093835
